      Case 5:21-cv-00155 Document 1-2 Filed 02/18/21 Page 1 of 21



              IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION

MARCUS HAMILTON WILBORN,          §
  Plaintiff,                      §
                                   §         CIVIL ACTION NO.
v.                                 §
                                   §                   JURY DEMANDED
KEMONTA HARGIS and HMD             §
TRUCKING, INC.,                    §
  Defendants.




     EXHIBIT B
01/16/2021      Case
                16:34    5:21-cv-00155
                            410-548-2638 Document 1-2FEDEX
                                                        Filed  02/18/21
                                                            OFFICE    1816Page 2 of 21                      PAGE        02


                                                                                         Filed 11/18/2020 3:07 PM
                                                                                         Margaret E. Littleton
                                                                                         District Clerk
                                                                                         Atascosa County, Texas
                                                                                         Reviewed By; Ashley Reynolds

                                                             20-11-0959-CVA
                                             Cause No.

         Marcus Hamilton Wilborn,                                §                   In the District Court
               Plaintiff',                                       §
                                                                 §
                                                                 §
                                                                 §
         vs.                                                     §                Judicial District Court
                                                                 §
         Kemonta Hargis And                                      §
         HMD Trucking, Inc.,                                     §
           Defendants.                                           §
                                                                                 Atascosa county, Texas


                                  Plaintiff’s Original Petition (with Discovery)

       To the Honorable Judge of Said Court:
                  Plaintiff Marcus Hamilton Wilborn, files this Original Petition (with discovery)

       complaining of Defendants Kemonta Hargis and HMD Trucking, Inc, For cause ofaction. Plaintiff

       would respectfully snow the Honorable Court and Jury the following:

                                       !•      DISCOVERY CONTROL PLAN

        1.1.      Plaiatiff intends to conduct discovery pursuant to a level three discovery control plan.

                             2.   NOTICE OF CONSENT TO ELECTRONIC SERVICE

       2.1.       Plaintiffconsents to electronic service of pleadings, motions, orders, notices, and discovery

       in this cause only when service is completed through eFileTexas.gov, the state-authorized

       electronic filing manager, using this e-mail address: e-serve@maltoslaw.com

                                                        3.     PARTIES

       3.1.       Plaintiff Marcus Hamilton Wilborn (“Wilborn”) is an individual residing in Texas.

       3.2.       Defendant Kemonta Hargis (“Hargis”) is an individual and may be served with process by

       serving him at his residence: 1812 Thomas Lane, Salsbury, Maryland 21801.

       3.3.       Defendant HMD Trucking, Inc. (“HMD”) is a corporation that may be served with process


       Wilborn v. Ha.’gf, et al
       Plaintiffs Orgtnal Petition. (With Discover}')                                               Page 1 of 16
01/16/2021    Case
              16:34   5:21-cv-00155
                         410—548-2638 Document 1-2  Filed
                                                 FEDEX     02/18/21
                                                        OFFICE    1816Page 3 of 21                     PAGE    03




        by serving its registered agent for service:             Fatovic, Robert D, 11690 NW 105 St

        Miami, Florida 33178 or wherever the registered agent can be found.

                                                        4.     VENUE

       4.1.     Venue is proper in Atascosa County, Jourdanton, Texas because all or a substantial part of

       the events or omissions giving rise to the Plaintiffs claims occurred in Atascosa County- Tex.

        Civ. Prac. ifc Rem. Code § 15.002(a)( 1-3).

                                                 5*          BACKGROUND
                  I
       5.1.     Ojn or about l-rtday, March 20,2020, Plaintiff Wilborn was the right front seated passenger

       in a 2019 White International Truck travelling southbound IH 37 near mile post 113 in Atascosa

       County, Texas.

       5.2.     Defendant Hargis was operating a 2019 Peterbilt tractor trailer truck, a company motor

       vehicle for HMD Tracking, Inc., also driving southbound on IH 37 in front of Wilborn.

       5.3-     Due to traffic ahead, Hargis failed to control his speed and drive in a single lane thereby

       striking the front of the Wilborn vehicle with the rear of his trailer as it travelled into Wilborn’s

       lane of traffic.

       5.4.     Defendant HMD hired, qualified, supervised, and retained Hargis. At all times relevant to

       this lawsuit, Hargis was acting in the course and scope of his actual or statutory employment with

       Defendant HMD,

                                 6.      NEGLIGENCE OF KEMONTA HARGIS

       6.1.     Hargis was negligent in the operation of die company motor vehicle. Specifically, Hargis;

       6.1.1. Failed to keep the vehicle in proper working order;

       6.1.2. Failed to exercise due care to avoid the incident;

       6.1.3. Failed to obey traffic laws;



       Wilborn t>.        it al
       Plaintiffs Oiigixial Petition (With Discovery)                                           Page 2 of 16
01/16/2021    Case
              16:34   5:21-cv-00155
                         410-548-2638 Document 1-2FEDEX
                                                     Filed  02/18/21
                                                         OFFICE    1816Page 4 of 21                    PAGE    04




        6.1.4. Failed to safely operate the vehicle;

        6.1.5. Used poor driving judgment while operating the vehicle.

       6.1.6. Failed to control his speed;

       6.1.7. Failed to drive as nearly as practical entirely within a single lane, and not move from the

        lane unless that movement can be made safely in violation of Texas Transp. Code 545.060;

       6.2.    Each of the foregoing negligent acts or omissions whether taken singularly, or in any

       combination, was a proximate cause ofPlaintifPs injuries and damages, which are described below

       with more particularity.

       6.3.    Defendant HMD is vicariously liable for the negligence of Hargis under the statutory

       employment doctrine as well as the doctrine of respondeat superior.



       7.1.    Further, Defendant HMD was independently and directly negligent Defendant HMD

       owed a duty of care to take steps to prevent injury to the driving public by, among other things,

       determining the competency of a job applicant, adequately supervising and training its employee­

       drivers, and adequately maintaining its vehicles and trailers. The reason for this duty of care is to

       promote safety and prevent motor vehicle collisions. Defendant HMD had and superficially

       assumed the duty to hire, supervise, train, and retain only safe and qualified drivers and to keep

       unsafe vehicles off public roads. However, Defendant HMD:

       7.1.1. Failed to appropriately and adequately train Hargis;

       7.12. Failed to appropriately and adequately supervise Hargis;

       7.1.3, Failed to remain knowledgeable Hargis’s competence and qualifications;

       7.1.4, Failed to enforce or implement progressive discipline policies;

       7.1.5, Negligently continued to retain Hargis;



       Wilborn v. Hagir, ef al
       Plaintiffs Oi^ioal Petition (With Discovery)                                             Page 3 of 16




 D                       mov i*s t o it.
01/16/2021       Case
                 16:34   5:21-cv-00155
                            410-548-2638 Document 1-2  Filed
                                                    FEDEX     02/18/21
                                                           OFFICE    1816Page 5 of 21                    PAGE    05




     ■                                                                                                  .............   ......
          7.1.6. Negligently maintained its vehicles;

          7.1.7. Negli gently entrusted the commercial motor vehicle to Hargis;

          7.1.8. Negli gently assigned Hargis the job when he was not competent to perform such job under
               .                                                                                                                     I
         the known conditions;

          7.2.    Each of the foregoing negligent acts or omissions of Defendant HMD, whether taken

         singularly, or in any combination, was a proximate cause of Plaintiff s injuries and damages, which

         are described below with more particularity,

                                                     8.   DAMAGES

         8.1.     As a proximate result of the collision and of the negligence of the Defendant, Plaintiff

         suffered in juries and the following damages:

         8.1.1. Reasonable an d necessary medical expenses in the past;

         8.1.2. Reasonable and necessary medical expenses which, in all probability, will be incurred in

         the future;

         8.1.3. Physical pain suffered in the past;

         8.1.4. Physical pain which, in all reasonable probability, will be suffered in the future;

         8.1.5. Mental anguish suffered in the past;

         8.1.6. MentJil anguish which, in all reasonable probability, will be suffered in the future;

         8.1.7. Physical impairment in the past;

         8.1.8. Physical impairment which, in all reasonable probability, will be suffered in the future;

         8.1.9. Lost wages in the past.

         8.2.     Because of all of the above and foregoing, Plaintiff has been damaged, and will be damaged,

         in a sum within the jurisdictional limits of this Court, such monetary relief being over $1,000,000,

         with the final awarded amount to be just and fair as decided by a jury of Plaintiff’s peers.                            I


         Kilborn i>. Hargis, etaL
         Plaintiffs Original Petition (With Discovery)                                            Page 4 of 16
01/16/2021     Case
               16:34   5:21-cv-00155
                          410-548-2638 Document 1-2FEDEX
                                                      Filed 02/18/21
                                                          OFFICE   1816Page 6 of 21                         PAGE     06




                                                9.      JURY DEMAND

        9.1.     Plaintiff respectfully requests a jury trial and has tendered the appropriate fee.

                                       10.     REQUEST FOR DISCLOSURES

        10.1.    Plaintiff hereby requests that Defendants provide fee disclosures required under Tex. R. Civ.

        P. 194.2.

                            11.     INTERROGATORIES TO HMD TRUCKING. INC.

        11.1.    Plaintiff, pursuant to Tex. R. Civ. Procedure 196 and 197 propounds the following

        Interrogatories to Defendant HMD- Defendant’s response is due within fifty (50) days from the

        date of service thereof. Plaintiff also requests that Defendant continue to supplement its responses

        to these Interrogatories as provided for by the Rules.

        Interrogatory ].          Please state how you contend the collision in question occurred.

        Interrogatory 2.          Please state the name, positions held, general job descriptions, and lengths
                                  of employment of Hargis at the time of fee collision in question.

        Interrogatory 3.          Please state the fell extent of any training, education, or experience
                                  concerning driving and inspection of vehicles techniques or principles
                                  Hargis has received.

        Interrogate ty 4.         Was Hargis acting in fee course and scope of his employment with HMD at
                                  fee time of fee collision made fee basis of this lawsuit? If you are
                                  contending that Hargis was not acting in the course and scope of
                                  employment for HMD at fee time of fee subject collision, please state
                                  exactly why you are making such contention.

        Interrogatory 5.          If fee vehicle driven by Hargis at the time of fee collision in question was
                                  not owned by you, please state fee vehicle owner’s name, address and .
                                  telephone number.

       Interrogatory 6.           Please list all traffic accidents in which Hargis has been involved, including
                                  fee location, city, county, state and any violations for which he was cited in
                                  connection wife any traffic accidents.

       Interrogatoiy 7.           Please give a description of all traffic violations for which Hargis has been
                                  cited, including the date, city, county, state, offense alleged and ultimate
                                  disposition of such citation.


       Wilborn v.        el al.
       PlaintifPs Original Petition (Wife Discovery)                                                  Page 5 of 16
01/16/2021   Case
             16:34   5:21-cv-00155
                        410-548-2638 Document 1-2FEDEX
                                                    Filed 02/18/21
                                                        OFFICE   1816Page 7 of 21                       PAGE     07




        Interrogatory 8          With respect to collisions or accidents involving one of HMD’s vehicles
                                 and/or a driver employed by you or under contract with you, please state:
                                        a.      When the driver is required to make a report and to whom;
                                        b.      A description of any written report required to be made by
                                                any person;
                                        c.      Where and in whose custody such reports are kept; and
                                        d.      When a driver must submit for a drug test by giving a urine
                                                sample.

        Interrogator)' 9.        Did Hargis receive any citations or tickets as a result of the collision in
                                 question? If so, what was the outcome? If the ticket was paid, did Hargis
                                 plead guilty? What court did Hargis have to appear in or call to resolve the
                                 citation or ticket?

        Interrogatory 10.        Do you contend that someone other than Hargis did or foiled to do
                                 something that contributed to the wreck made the basis of this lawsuit? If
                                 so, please state what you claim that person did or foiled to do, or how the
                                 action or inaction caused or contributed to the wreck.

        Interrogatory 11.        Please state the date on which you first subjectively believed that there was
                                 a substantial chance that litigation would arise from the wreck made the
                                 basis of this lawsuit? What facts gave rise to your subjective belief?

        Interrogatory 12:        Does HMD use any type of GPS system or other computerized device (such
                                 as Omnitracs, Qualcomm or XATA) to monitor the movements and/or
                                 speed of its vehicles and/or trailers? If so, please describe the system or
                                 device, including its name, what data is generated, where the data is stored,
                                 and how long the data is retained.

        Interrogatory 13:        For any cell phone used by or issued to Hargis during the time period
                                 starting 48 hours before the wreck and ending 12 hours after the wreck,
                                 please identify the cell phone carrier and foe cell phone number.




       Wilhon v.        st al,
       PlaintifPs Original Petiiion (With Discovery)                                              Page 6 of 16
          01/16/2021     Case 5:21-cv-00155
                       16:34   410—548-2638              Document 1-2
                                                                   FEDEXFiled 02/18/21
                                                                         OFFICE    1816 Page 8 of 21                    PAGE        08




                                                                 VERIFICATION



                  STATEOF TEXAS                                        §


      .           COUNTYOF§ •                                                      ’                 i



                          BEFORE         ME,      the     undersigned       authority,   on        this   day      personally

peared, known to me to be the person whose name is

 L               subscribed to the foregoing instrument, and acknowledged to me to be the duly authorized

 r               representative of                                         Defendant in the above numbered and entitled

                  cause of action, and after being duly sworn, stated that the above and foregoing answers to

 |;               interrogatories are true and correct and that said                                                           is
  i
                 authorized to make this affidavit on behalf of.




                         SWORN TO AND SUBSCRIBED BEFORE ME by the said, on this the

                 day of 2020, to certify which witness my hand and seal of office.




                 [SEAL]




                                                                   Notary Public, State of Texas




                 Wilborn n. Hary/s, et al
                 Plaintiffs Original Petition (With Discovery)                                                  Page 7 of 16




           Den-ioversion
01/16/2021   Case
             16:34    5:21-cv-00155
                         410—548-2638 Document 1-2  Filed
                                                 FEDEX     02/18/21
                                                        OFFICE    1816Page 9 of 21                           PAGE     09




                     12.      REQUEST FORPRODUCTION TO HMD TRUCKING. INC.

        12.1.    Pursuant to Rule 196, Texas Rules of Civil Procedure, Plaintiff requests that, within the

        time prescribed by law, Defendant HMD produce and permit Plaintiff to inspect and copy the

        documents and things described in the requests below, and as instructed below. Plaintiff requests

        that Defendant produce the items requested at Maltos Law Office, PLLC, 8600 Wurzbach Road,

        Ste. 702, San Antonio. Texas 78240, Please produce the items requested in the native format. For

        example, plesise produce images, videos, or photographs in the native and digital format.

        1.      Produce any and all documents, including but not limited to invoices, repair bills, or
                estimates, reflecting the damage to any vehicle involved in the collision in question.

        2.      Produce any and all photographs, images, video recordings, or other depictions of any and
                all vehicles involved in the collision in question.

        3.      Produce any and all photographs and images of the scene of the collision in question.

        4.      Produce any and all photographs, images, diagrams, depictions, slides, and video
                recordings that you intend to use at trial.

        5.      Produce any and all photographs, video recordings, images, surveillance, or other
                depictions of Plaintiff-

        6.      Produce any and all photographs, video recordings, images, or other depictions of Hargis
                that pertain to the incident in question, his training or job performance.

       7.       Produce any and all witness statements pertaining to the incident made the basis of this
                lawsuit.

       8.       Produce any and all statements from Hargis regarding the collision in question or the events
                leading to the collision in question.

       9.       Produce any <ind all statements from any Defendant, Defendant's agents or employees
                relating to the incident in question.

       10.      Produce any and all documents related to Hargis and his employment with HMD for the
                dates of February 20 - March 20,2020.

       IL       Produce any and all documents related to the maintenance, repair, acquisition, loads,
                operation or travel of the vehicles involved in the collision in question. These documents
                shou 1 d include, but are not limited to, trip sheets, fuel receipts, work orders, bills of lading,

       Wilborn v. HatyfS, et al.
       Plaintiffs Original Petition (With Discovery)                                                  Page 8 of 16
01/16/2021    Case
              16:34 5:21-cv-00155
                       410-548-2638 Document 1-2FEDEX
                                                  Filed 02/18/211816Page 10 of 21
                                                      OFFICE                                           PAGE     10




                maintenance records, operations manuals, vehicle condition reports, and other documents
                obtained regarding the vehicles.

        12.     Produce any and ah pictures, drawings, photographs, images or all recordings in your
                possession or subject to your control that are relevant and material to this cause of action,
                including bu t not limited to those showing Hargis, any of the vehicles or any part of the
                vehicles involved in the collision in question, or the location of such collision.

        13.     Produce any information relating to any conviction to be used for impeachment purposes
                against any j)arty, witness, and/or person with knowledge of facts named in discovery
                information provided to you before trial. Please include the name of die person convicted,
                the offense for which he or she was convicted, the year of such conviction, die court of
                such conviction and the sentence involved.

        14.     Produce any written, recorded or reproduced statement or communication made regarding
                the incident in question or Hargis’s performance, competency, or qualifications to operate
                your vehicles.

        15.     Produce any records or documentation (medical or non-medical) concerning Hargis that
                would indicate whether he was using alcohol and/or drugs (including prescription or
                nonprescription, legal or illegal drugs) within forty-eight (48) hours prior to the collision
                in question.

        16.     Produce any records or documentation (medical or non-medical) concerning Hargis that
                wou !d indicate that he had alcohol and/or drugs (including prescription or nonprescription,
                legal or illegal), or metabolites of alcohol and/or drugs (including prescription or .
                nonprescription, legal or illegal) in the bloodstream or urine at the time of or the time
                following the collision in question

        17.     Produce any records or documentation (medical or non-medical) that would indicate that
                Hargis was a regular user of any illegal substance(s) within one (1) year preceding the
                collision in question.

        18.     Produce a color copy of the frontand back of Hargis’s current driver’s license.

        19.     Produce a copy of any company vehicle use records for the vehicles involved in the
                collision for the thirty (30) days preceding and including the date of the collision in
                question.

       20.     Produce any documentation concerning Hargis involving disciplinary actions, demerits,
               reprimands, or incidents indicating less than satisfactory job performance.

       21.     Produce any and all manuals, instructions, training guides, guidelines, directives, or
               memoranda that would apply to the position held by Hargis at the time of the incident made       ■
               the basts of this lawsuit. This would include all documents that contain the policies and
               procedures tha t you expected Hargis to follow in the operation of a motor vehicle.


       Wi&om v. Harris, ft al
       Plaintiffs Odginnl Petition (With Discovery)                                             Page 9 of 16
              Case                                                                                      PAGE     11
01/16/2021    16:34 5:21-cv-00155
                       410-548-2638 Document 1-2FEDEX
                                                  Filed 02/18/211816
                                                      OFFICE       Page 11 of 21




        22.     Produce any and all records, notes, files, memoranda, or other similar documentation
                indicating an awareness on your part that Hargis was an unsafe driver or that the vehicle
                he used on the date oftfie subject incident was defective or unsafe to use or operate.

        23.     Produce any and all documents relating to reservation of rights or denial of coverage on
                the part of any insurance carrier for any ofthe named Defendants with respect to this claim.

        24.     If you contend that you had a good faith belief to reasonably anticipate that there was a
                substantial chance that litigation would ensue on behalf of the Plaintiff prior to the date
                you received notice of this lawsuit, please produce any and all correspondence,
                memoranda, statements, recordings, transcripts of recordings, reports, investigation
                reports, close-out reports, summaries, or any other documents, as well as any other tangible
                things that you contend showed an outward manifestation that would indicate there was a
                substantial chance litigation would ensue.

       25.      Produce any reports, memoranda, documents or materials of any type which specifically
                indicate a date or occurrence on which you rely for any contention that you had a good
                faith beliefto reasonably anticipate that there was a substantial chance that litigation would
                ensue concerning any injury or damages claimed on behalf of the Plaintiff.

       26.      Produce any insurance policies that provide, or may provide, coverage for the collision in
                question.

       27.      Produce any reservation of rights letters or indemnification agreements that pertain to the
                incident made the basis of this lawsuit.

       28.      Produce any ce] I phone bills that would show whether or not Hargis was using a cell phone
                on the date of the wreck. This request includes, but is not limited to, cell phone bills for
                the day of the wreck.

       29.      Produce any and all cell phone bills and records for any cell phone used by Hargis for the
                period starting thirty (30) days before the wreck made the basis of this lawsuit and ending
                12 hours after the wreck.

       30.     Provide all GPS and other electronic data and records, including but not limited to all
               Qualcomm Satellite Communication tracking information showing the location of the
               vehicles in the incident at issue for the period starting February 20, 2020 through March
               22,2020,

       31.     Produce any and all expense receipts and reports submitted by Hargis forthe period starting
                February 20 thru March 22,2020.

       32.     Produce any and all incident reports generated by Hargis or you regarding the collision at
               issue in this lawsuit.

       33.     If, during the time period starting February 20, 2020 and ending March 22, 2020, Hargis

               r. Htf/gsr, eiai.
       Plaintiffs Original Petition (With Discovery)                                            Page 10 of 16




 Dtsmov er ion
81/16/2021    Case
              16:34 5:21-cv-00155
                       410—548-2638 Document 1-2FEDEX
                                                  FiledOFFICE
                                                         02/18/211816
                                                                    Page 12 of 21                         PAGE    12




                    drove a vehicje different than the ones at issue in this lawsuit, provide all GPS and other
                    electronic data and records, including but not limited to all Qualcomm Satellite
                    Communication and Omnitracs tracking information showing the location of the vehicle
                    driven by Hargis for that time period.

        34.     Please provide the vehicle used by Hargis on the day of the incident in question for
                inspection, measurements, and photographing.

        35.     Please provide all component parts that were removed (after the incident) from the vehicle
                used by Hargis on the day of the incident in question for inspection, measurements, and
                photographing.

        36.     Produce any and all personnel files, accident files, and other files and documents that you
                maintain or possess regarding Hargis.

        37.     Produce any and all communications to and from Hargis for the period starting February
                20,2020 and ending March 22,2020.

        38.     Produce any and all documents and data that shows the speed, location, ignition status,
                brake status, acceleration, deceleration, sudden stops, and other information regarding any
                vehicle operated by Hargis during the period starting January 1, 2020 and ending March
                20, 2020. The scope of this request includes, but is not limited to, “black box” data, crash
                data rccordci-s, Omnitracs data, Qualcomm data, GPS data, XA.TA data, JETT-Track,
                DriveOk, FleetMatics, Fleet Management Solutions, Fleetilia, Shadow Tracker, Trimble,
                and any other data source.

       '39.     Produce any and all safety performance history records regarding Hargis.

       40.      Produce any and all vehicle inspection, maintenance reports for the period starting one
                hundred eighty (180) days before the wreck and ending fourteen (14) days after the wreck
                for the vehicles Hargis used.

       41.      Produce any and all pre-trip check lists completed by Hargis for the period starting
                February 20,2020 through March 22,2020.

       42.      Produce the vehicle accident kit issued to Hargis.

       43.      Produce an exemplar blank vehicle accident kit used by HMD.

       44.      Produce any and all repair and maintenance documentation, including imaged and bills
                regarding the vehicles Hargis used on for the period starting February 20,2020 and ending
                March 22, 2020.

       45.     Produce any and all electronically created or stored data regarding any vehicle operated by
               Hargis for the period starting February 20,2020 and ending March 22, 2020.           f



               v.          ei al
       Plaintiffs Original Petition (With Discovery)                                              Page 11 of 16




Z? is m. O V                                                                 L'S l O LT.
      01/16/2021    Case
                    16:34 5:21-cv-00155
                             410—548-263B Document 1-2FEDEX
                                                        Filed 02/18/211816
                                                            OFFICE       Page 13 of 21                           PAGE    13




              46.     Produce copies of all documents obtained by deposition on written question or subpoena.

              47.     Produce the last inspection and maintenance reports on the vehicle Hargis operated and
                      used on the date of the incident in question.

              48.     Produce all documentation indicating a verbal or written warning was given to Hargis,

              49.     Please provide any and all documents and items obtained through Deposition on Written
                      Questions or subpoena Involving any party named in this matter. Please provide all
                      responses to the Deposition on Written Questions as well.

                                           13.        INTERROGATORIES TO HARGtS

              13.1.   Plaintiff, puj-suant to Tex. R. Civ. Procedure 196 and 197 propounds the following

              Interrogatories to Defendant Hargis. Defendant’s response is due within fifty (50) days from the

              date of service thereof.       Plaintiff also requests that Defendant continues to supplement his

              responses to these Interrogatories as provided for by the Rules.


              Interrogatory 1.         Please state how you contend the collision in question occurred. Please
                                       include the location of your departure, any stops along the route, and your
                                       destination.

              Interrogatory 2.         Please state the name of your employers, positions held, general job
                                       descriptions, and lengths of your employment for the time period of March
                                       1,2015 through the date of the incident made the basis of this lawsuit.

              Interrogatory 3,         Please state the full extent of any training, education, or experience
                                       concerning driving and vehicle inspection techniques or principles you
                                       received in the last five years.

              Interrogatory 4.         Please list all traffic accidents in which you have been involved, including
                                       the location, city, county, state and any violations for which he was cited in
                                       connection with any traffic accidents.

             Interrogatory 5.          Please give a description of all traffic violations for which the you have been
                                       cited, including the date, city, county, state, offense alleged and ultimate
                                       disposition of such citation.

             Interrogatory 6.         With respect to collisions or accidents involving one of HMD’s vehicles,
r                                     please state;
!-■
                                                 a.     When the driver is required to make a report and to whom;

             Kilborn v.         ei aL
             PiaintifI’s Original Pedtk'n (With Discovery)                                               Page 12 of 16
01/16/2021   Case
             16:34 5:21-cv-00155
                      410—548-2638 Document 1-2FEDEX
                                                 Filed 02/18/211816
                                                     OFFICE       Page 14 of 21                         PAGE    14




                                         b.      A description of any written report required to be made by
                                                 any person;
                                         c.      Where and in whose custody such reports are kept; and
                                         d.      When a driver must submit for a drug test by giving a urine
                                                 sample.

       Interrogatory 7-         Did you receive any reprimands, warnings, or disciplinary actions as a result
                                of the collision in question?

       Interrogatory 8.         Do you contend that the Plaintiff did or failed to do something that
                                contributed to the wreck made the basis of this lawsuit? If so, please state
                                what you claim that person did or failed to do, or how the action or inaction
                                caused or contributed to the wreck.

       Interrogatory 9.         Please state the date on which you first subjectively believed that there was
                                a substantial chance that litigation would arise from the wreck made the
                                basis of this lawsuit? What facts gave rise to your subjective belief?

       Interrogatory 10:        For any cell phone used by or issued to you during the time period starting
                                48 hours before the wreck and ending 12 hours after the wreck, please
                                identify the cell phone carrier and the cell phone number.

       Interrogatory 11:        Did you receive any reprimands, warnings, or disciplinary actions as a result
                                of any of your actions while operating a motor vehicle in the 3 years prior
                                to the subject crash?




      W&ww a Hargs, it al
      Plaintiffs Orj^-nal Petition (With Discovery)                                            Page 13 of 16
                        01/16/2021   Case
                                     16:34 5:21-cv-00155
                                              410-548-2638 Document 1-2FEDEX
                                                                         Filed 02/18/211816Page 15 of 21
                                                                             OFFICE




                                                                                VERIFICATION
MS" MS’

                               STATE OF TEXAS                                         §

    i ‘         ’                                                                     §                                              -b-i
    | j                        COUNTYOF.§



     , A                               BEFORE          ME,      the     undersigned       authority,     on       this   day     personally

|                              appeared, known to me to be the person whose name is

                               subscribed to the foregoing instrument, and acknowledged to me that the above and foregoing

                               answers to interrogatories are true and correct


    MM/'■

                                                                                          Kemonta Hargis




    (MM                                SWOkN TO AND SUBSCRIBED BEFORE ME by the said, on this the

                               day of;2020, to certify which witness my hand and seal of office.




                               [SEAE]




                    .                                                             Notary Public, State of Texas




                               Wilbont i>,       etok
                        '      Plaintiff’s Original Petition (With Discovery)                                                  Pagel4ofl6     .   /»




    ! Demovei-sion
    M   a:.   ■ V..''::
01/16/2021   Case
              16:34 5:21-cv-00155
                        410—548-2638Document 1-2 FEDEX
                                                   FiledOFFICE
                                                         02/18/211816
                                                                   Page 16 of 21                    PAGE    16




                                                      14.   PRAYER

       14.1. Because of al'ofthe above and foregoing, Plaintiff has been damaged, and will be damaged

       in atotal amount in excess of $1,000,000.00, such amount being within the jurisdictional limits of

       this Court. Plaintiff seeks pre-judgment interest as allowed by Texas law.

       14.2. Wherefore, premises considered, Plaintiff prays that Defendants be cited to appear and i

       answer herein, that upon final trial of this cause, Plaintiff recovers:

       14.2.1. Judgment against Defendants for Plaintiff’s damages as set forth above;

       14.2.2. Pre-judgmenl interest on Plaintiff’s damages as allowed by law;

       142.3. Interest on the judgment at the legal rate from the date ofjudgment;

       14.2.4. Coses of court, and                                                                          f

       14.2.5. Such other arid further relief to which Plaintiff may be entitled.




      Wilborn v.        tiai-
      Plaintiffs Original Petition (With Discovery)                                        Page 15 of 16
01/16/2021
             Case
             16:34
                   5:21-cv-00155
                      410-548-2638
                                   Document 1-2FEDEX
                                                 FiledOFFICE
                                                       02/18/211816
                                                                  Page 17 of 21                     PAGE <17




                                                       Respectfully submitted,


                                                       MALTOS LAW FIRM, PLLC
                                                       8600 Wurzbach, Stg, 702
                                                       San Antonio, TX 78240
                                                       Office: 210/598-8474
                                                       Fax: 210/775-5009
                                                       Email: raanuel@,maltoslaw.com and
                                                              denise@maltos}a,w.coni
                                                       E-Service: e-serve@maltoslaw.com


                                                       By/
                                                       MANUEL C. MALTOS
                                                       State Bar No. 24050985

                                                       and

                                                       CANTU LAW FIRM, PLLC
                                                       8600 Wurzbach, Ste. 702
                                                       San Antonio, TX 78240
                                                       Office: 210/547-0505
                                                       GERMAN CANTU
                                                       State Bar No. 24096536
                                                       gcantu@thecantulawfirm.com


                                                       ATTORNEYS FOR PLAINTIFF




      Wiibwi v. Hargis, ei al
      Plaiiitiffs Original Peritior (With Discovety)                                       Page 16 of 16
          Case 5:21-cv-00155 Document 1-2 Filed 02/18/21 Page 18 of 21
                                                                                                                 Filed 2/1/2021 2:42 PM
                                                                                                                 Margaret E. Littleton
                                                                                                                 District Clerk
                                                                                                                 Atascosa County, Texas
                                                                                                                 Reviewed By: Ashley Reynolds
                                           AFFIDAVIT OF SERVICE


State of Texas                                                                                                    County of Atascosa

Case Number: 20-11-0959-CVA

Plaintiff:
MARCUS HAMILTON WILBORN                                                                                       BBW2021000231
vs.
Defendant:
KEMONTA HARGIS AND HMD TRUCKING, INC.,

Received by MICHAEL REX SAWDY, PA on the 1 Sth day of January, 2021 at 11:43 am to be served on
KEMONTA HARGIS, 1812 THOMAS LANE, SALSBURY, MD 21801

I, MICHAEL REX SAWDY. PA, being duly sworn, depose and say that on the 19th day of January, 2021 at
11:00 am, I:

INDIVIDUALLY/PERSONALLY delivered by delivering a true copy of the CITATION /PLAINTIFF'S
ORIGINAL PETITION (WITH DISCOVERY) with the date of service endorsed thereon by me, to:
KEMONTA HARGIS at the address of: 1812 THOMAS LANE, SALSBURY, MD 21801, and informed
said person of the contents therein, in compliance with state statutes.




Description of Person Served: Age: 25, Sex: M, Race/Skin Cotor. Black, Height: 5’9", Weight 170, Hair
Black, Glasses: Y

I certify that I am over the age of 18, of sound mind, have no interest in the above action, and am a
Certified Process Server, in good standing, in the jurisdiction in which Otis service was made.

The facts stated in t^g^f^avit are within my personal knowledge and are true and correct

           .4** Mir        **»     4*,




                                                                          MICHAEL REX SAWDY, PA
      ibed and Sworn to before me on the^S\\\v
                                                                          Process Server
day                                      by the affiant
who is personally known to me.                                            Pronto Process
                                                                          1406 W Salinas
                                                                          San Antonio, TX 78207
                                                                          (210) 226-7192

                                                                          Our Job Serial Number: BBW-2021000231


                            Copyright 01992-2021 Database Services. Inc. - Process Server's Tocfijcx V8. tx
               Case 5:21-cv-00155 Document 1-2 Filed 02/18/21 Page 19 of 21

                                            CITATION - personal service -TRC 99
                                                Cause No. 20-11-0959-CVA

MARCUS HAMILTON WILBORN                                      &
"VS-                                                         ?           IN THE 81ST-218TH DISTRICT COURTS
KEMONTA HARGIS AND HMD TRUCKING,                             §           OF
                                                                         ATASCOSA COUNTY.TEXAS          '



THE STATE OF TEXAS

TO: KEMONTA HARGIS, 1812 THOMAS LANE, SALSBURY, MARYLAND 21801, Defendant, Greeting-

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who Issued this citation by 10:00 am on the Monday next
follovidnig the expiration of 20 day after the date you were served this citation and petition* a default
judgment may be taken against you." trcp.oo

You are hereby commanded to appear by filing a written answer to the PLAINTIFFS ORIGINAL PETITION
(WITH DISCOVERY) at or before 10:00 o’clock AM. on the Monday next after the expiration of 20 days atter
the date of service of this citation, before the Honorable 81 ST-21 STH DISTRICT COURTS Court of Atascosa
County, Texas, at the Courthouse in said County in Jourdanton, Texas. Said PLAINTIFFS ORIGINAL *
PETITION (WITH DISCOVERY) was filed In said court on the 18th day of November, 2020 in the above        ,
entitledcause.

  The nature of Plaintiff's demand is fully shown by a true and correct copy of PLAINTIFFS ORIGINAL
, P’ETrnON (WITH DISCOVERY) accompany this citation and made a part hereof.
                               ■   ,                              ...                   -   ..                                                       ■’    ’


 Issued and given under my hand and seal of said Court at Jourdanton, Texas this 12th day of January,-2021.
                                        ■                                                                                                           fls-A-.



Attorney for Plaintiff or Plaintiff:                              Clerk of the Court:
MANUEL C. MALTOS                        X^tCT Cn %                MARGARET E. LITTLETON, DISTRICT CLERK
8600 WURZBACH, STE. 702                ZJo                  \     1 COURTHOUSE CIRCLE DR. STE, 4-B
SAN ANTONIO, TX 78240                                             JOURDANTON, TX 78026

                                                            J Vi‘S By:

                                       <!..■•••••••-’Ll?                                                       1             V'r’M
                                             "'uuiiiii*"'

                                                                                                                        • it. «.          »




                                                                                                          A1-’"4- :'- ?-V- tertssa1--,«-.-■>{ • 4



                                                                                                 :i" r        *• jA' '(Jj *                               i.



                                                                                                 •       • --                       Jy 4^,




                                                                         Scanned with CamScanner
            Case 5:21-cv-00155 Document 1-2 Filed 02/18/21 Page 20 of 21
                                                                              Filed 2/8/2021 9:05 AM
                                                                              Margaret E. Littleton
                                                                              District Clerk
                                                                              Atascosa County, Texas
                                                                              Reviewed By: Andrea Villalobos


                                   CAUSE NO. 20-11-0959-CVA

  MARCUS HAMILTON WILBORN,                         §               IN THE DISTRICT COURT
    Plaintiff,                                     §
                                                   §
  v.                                               §                     81ST-218TH JUDICIAL
                                                   §                       DISTRICT COURTS
  KEMONTA HARGIS and HMD                           §
  TRUCKING, INC.,                                  §
    Defendants.                                    §           ATASCOSA COUNTY, TEXAS

       DEFENDANT KEMONTA HARGIS’ ORIGINAL ANSWER TO PLAINTIFF’S
       ORIGINAL PETITION. REQUESTS FOR DISCLOSURE AND JURY DEMAND

         COMES NOW, KEMONTA HARGIS (“Defendant”), Defendant in the above-styled and

numbered cause of action, who files this Answer to Plaintiffs Original Petition and would

respectfully show the Court the following:

                                             I.
                                       GENERAL DENIAL

         Defendant asserts a general denial as is authorized by Rule 92 of the Texas Rules of Civil

Procedure, denying each and every allegation of Plaintiff contained in Plaintiffs Original Petition,

together with any and all amendments thereto, and requests that Plaintiff be required to prove the

charges and allegations against Defendant by a preponderance of the evidence as is required by

the Constitution and law of the State of Texas.

                                REQUESTS FOR DISCLOSURE

         Under Texas Rule of Civil Procedure 194, Defendant requests that Plaintiff disclose, within

30 days of service of this request, the information or material described in Rule 194.2.

                                 DEMAND FOR JURY TRIAL

         Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Defendant hereby formally

makes this demand for a jury trial. The requisite jury fees were tendered with the Defendant’s

Original Answer to Plaintiffs Original Petition.



4842-6858-7736.1
            Case 5:21-cv-00155 Document 1-2 Filed 02/18/21 Page 21 of 21




          WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take

NOTHING by reason of his suit and that the Defendant has all costs of court, together with such

other and further relief to which Defendant may be justly entitled.

                                             Respectfully submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP


                                             ______ / s / David A. Oubre______________
                                             DAVID A. OUBRE
                                             Texas Bar No.: 00784704
                                             David.Oubre@lewisbrisbois.com
                                             GARY G. GREEN
                                             Texas Bar No. 08350993
                                             Gary.Green@lewisbrisbois.com
                                             24 Greenway Plaza, Suite 1400
                                             Houston, Texas 77046
                                             (713) 659-6767 Telephone
                                             (713) 759-6830 Facsimile
                                             ATTORNEYS FOR DEFENDANT,
                                             KEMONTA HARGIS

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Answer has been served on
counsel of record pursuant to the Texas Rules of Civil Procedure on February 8, 2021.

Via E-Filins:
 Manuel C. Maltos                                 German Cantu
 manuel@maltoslaw. com                            gcantu@thecantulawfirm. com
 denise@maltoslaw. com                            Cantu Law Firm, PLLC
 e-service@maltoslaw. com                         8600 Wurzbach, Suite 702
Maltos Law Firm, PLLC                             San Antonio, Texas 78240
 8600 Wurzbach, Suite 702                         Attorneys for Plaintiff
 San Antonio, Texas 78240
         AND

                                                     / s / Gary G. Green
                                                     GARY G. GREEN




4842-6858-7736.1
